FILED
                           NOT FOR PUBLICATION                                OCT 22 2014

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


CURTIS SCOTT,                                    No. 12-16561

              Petitioner - Appellant,            D.C. No. 2:08-cv-02227-GEB-
                                                 CKD
  v.

RAUL LOPEZ,                                      MEMORANDUM*

              Respondent - Appellee.


                   Appeal from the United States District Court
                       for the Eastern District of California
              Garland E. Burrell, Jr., Senior District Judge, Presiding

                      Argued and Submitted October 7, 2014
                            San Francisco, California

Before: W. FLETCHER and WATFORD, Circuit Judges, and DUFFY, Senior
District Judge.**

       Curtis Scott contends the state trial court violated his Sixth Amendment right

to represent himself under Faretta v. California, 422 U.S. 806 (1975). The

California Court of Appeal rejected that claim because it concluded that Scott did

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Kevin Thomas Duffy, Senior District Judge for the
U.S. District Court for the Southern District of New York, sitting by designation.
                                                                          Page 2 of 3
not make an unequivocal request to represent himself and did not knowingly,

intelligently, and voluntarily waive his right to counsel.

      “A state court’s determination that a claim lacks merit precludes federal

habeas relief so long as ‘fairminded jurists could disagree’ on the correctness of the

state court’s decision.” Harrington v. Richter, 131 S. Ct. 770, 786 (2011) (quoting

Yarborough v. Alvarado, 541 U.S. 652, 664 (2004)). Fairminded jurists could

disagree about the correctness of the state court’s determination that Scott fell short

of invoking Faretta.

      First, the California Court of Appeal did not unreasonably apply Faretta in

concluding that Scott never unequivocally requested to represent himself. Scott

several times asked to represent himself immediately after being told he could not

have a new attorney, and he ignored many of the court’s invitations to confirm his

inclination to represent himself. Against the backdrop of Scott’s lamentable

experience with a string of attorneys, it was never clear to the court whether Scott

truly wished to represent himself or simply wanted to meet with an effective

attorney.

      Second, even if Scott unequivocally asserted his right to self-representation,

the California Court of Appeal reasonably found that he did not do so knowingly,

intelligently, and voluntarily. Scott insisted that his request was “involuntary” and
                                                                          Page 3 of 3
made only “under duress.” He refused to fill out a Faretta form because he

thought it contained objectionable “stipulated terms” and “forced” him to

“acknowledge responsibilities.” The state court reasonably concluded on the basis

of these and similar statements that Scott was not willing to take on the risks of

mounting his own defense.

      To the extent that Scott’s brief raises uncertified issues, we construe his

arguments as a motion to expand the certificate of appealability, and we deny the

motion. See 9th Cir. R. 22-1(e); Hiivala v. Wood, 195 F.3d 1098, 1104–05 (9th

Cir. 1999) (per curiam).

      AFFIRMED.